Case 2:17-cv-02651-GMN-EJY Document 53-13 Filed 09/24/19 Page 1 of 3




                     EXHIBIT L
           April 29, 2019 Letter from Ronald Green to
                         Christopher Austin
Case 2:17-cv-02651-GMN-EJY Document 53-13 Filed 09/24/19 Page 2 of 3


                                                                               Ronald D. Green
                                                                                        Partner
                                                                                Licensed in NV




                                                         Settlement Privileged Communication

                                                                                29 April 2019

Via Email Only

F. Christopher Austin
WEIDE & MILLER, LTD.
<caustin@weidemiller.com>

       Re:       MTechnology, et al. adv. Switch, Ltd.

Dear Chris:

I have discussed your recent proposed changes to the parameters of the e-discovery plan.
The most significant, of course, is your new assertion this week that you should be able to
review the documents simultaneously with me. Since the parties first began discussing
informal e-discovery last August, we had always agreed that I would take a pass through
the documents before you reviewed them.

This is a significant revision of the parties’ prior understanding and oral agreement.
Nevertheless, we are willing to make that concession, so long as you are prepared to make
some as well. Specifically, we will need to limit the search and your review solely to Aligned
documents generated after May 4, 2011 that match one or more of the agreed-upon
keywords. Throughout e-discovery negotiations, you have insisted that, if we were
engaging in court-sanctioned discovery, you would be entitled to comb over each and
every business record of my client. While I think we both realize that is not true, we
demonstrated willingness to allow you access to view more of my clients’ business records
than you would be entitled to view in formal discovery in the interest of resolving this
dispute. If you do not let me review the documents before you see them, MTech and Mr.
Fairfax are no longer willing to make that concession.

You have additionally asked whether we would permit you to hire a consultant, essentially
an expert, to explain documents to you that you might not have the technical knowledge
to understand. I informed you that I had no objection. My clients have no objection either
and confirm that you likely will need a technical expert to explain many of the documents
to you.

However, we need to be able to vet and retain veto authority over the expert you wish to
retain. As I have previously expressed, we need to ensure that the expert is not affiliated
with Switch in any way. Mr. Fairfax additionally needs to ensure that the expert is not
someone in his industry known for developing opinions that will please the person
compensating them, regardless of whether that opinion is accurate or defensible. Of
course, the expert must agree to be bound by the Non-Disclosure Agreement (“NDA”).

Moreover, my clients will insist upon there being an effective penalty to act as a deterrent
to any breaches by the expert. We believe a liquidated damages provision should be


                   2764 Lake Sahara Drive, Suite 109, Las Vegas, NV 89117
                             rdg@randazza.com | 702.420.2001
Case 2:17-cv-02651-GMN-EJY Document 53-13 Filed 09/24/19 Page 3 of 3
MTechnology adv. Switch, Ltd.
Page 2 of 2




added to the NDA in an amount per violation or breach that will ensure the expert will take
all steps necessary to prevent such violations or breaches. We suggest that $25,000 per
breach or violation may be sufficient. We are, of course, not applying a liquidated
damages penalty to you because: (1) I know you and trust you; and (2) you have
obligations under the rules of professional responsibility that likely will not apply to your
expert.

Finally, thank you for representing to me that MTech and Mr. Fairfax will have a proposed
keyword list and a list of the trade secrets my clients allegedly misappropriated prior to
your vacation departure on May 8, 2019. We will ensure that we have comments on the
draft keyword list before you return.

                                              Sincerely,




                                              Ronald D. Green

cc:    Marc J. Randazza; Stephen Fairfax (via separate email)
